DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
2.	The present application is a continuation of application serial No. 17/073,853 filed 19 October 2020 (now issued as U.S. Patent No. 11,332,895).

Status of Claims
3.	Applicant’s preliminary amendment filed 13 July 2022, has been entered.  After entry of the preliminary amendment, claims 16-35 are pending in the application; of these, claims 16, 25, and 34 are independent.  All of the currently pending claims have been examined in the present Office action.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 16, 19-26, 28, and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,332,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims pending in the present application are anticipated by the claims of the issued patent.  Specifically, pending claim 16 is anticipated, for example, by claim 1 in the issued patent.  Pending claim 19 is anticipated, for example, by claim 6 in the issued patent.  Pending claims 20-26 are anticipated, for example, by claims 2-5, 7, and 10-11, respectively, in the issued patent.  Pending claim 28 is anticipated, for example, by claim 15 in the issued patent.  Pending claims 30-34 are anticipated, for example, by claims 12-14, 17, and 19, respectively in the issued patent.

6.	Claims 17-18, 27, 29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,332,895 in view of Paulsen et al., U.S. Patent Application Publication No. 2014/0097665 (“Paulsen”).
	With respect to claims 17, 27, and 35, the claims in the issued patent do not specifically recite translating the ground pavement profile data into respective milling depths across the milling width.  
	Paulsen, however, teaches calculating a cross-sectional area of material being milled by first measuring a milling depth and a transverse ground profile and then using this measured milling depth to assign depth values across the ground profile (which corresponds to the milling width).  See Paulsen [0139]: “At any given time the profile parameter and the depth parameter can be measured, from which can be determined the cross-sectional area being milled at that time”; also, see Paulsen [0069].
	It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Paulsen, to translate the measured ground pavement profile data into respective milling depths across the milling width, using a measured milling depth, in order to enable calculation of a cross-sectional area being milled and/or a volume of material being milled.
	With respect to claims 18 and 29, the claims in the issued patent do not specifically recite determining a volume of milled material based on a distance traveled by the machine.
	Paulsen, however, teaches calculating a milled volume based on a distance traveled by the machine (see Paulsen Abstract: “The volume of material milled is determined as a function of a cross-sectional area of material to be milled in front of the milling drum and a distance traveled by the construction machine while actively milling”).
	It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Paulsen, to calculate a volume of milled material based on distance traveled by the machine, in order to allow a real-time determination of volume being milled by the machine.

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of self-propelled construction machines and the central data processor (as recited in claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 9-10 of claim 16, “the distance between the milling drum and the profile sensor” lacks proper antecedent basis in the claims.
In line 3 of claim 17, “the at least one distance value” lacks proper antecedent basis in the claims.
In line 2 of claim 19, “the at least one distance value” lacks proper antecedent basis in the claims.
In line 2 of claim 20, “the at least one distance value” lacks proper antecedent basis in the claims.
In line 2 of claim 22, “the at least one distance value” lacks proper antecedent basis in the claims.
In line 2 of claim 22, “the second sensor device” lacks proper antecedent basis in the claims.
In the last line of claim 23, the recitation of “at least two second sensor devices” is indefinite; it is not clear whether these sensor devices are intended to be two sensors of the previously-recited “at least one second sensor” (see claim 16, line 12) or something different (since the term “device” is used in claim 23, but not in claim 16).
In line 8 of claim 25, the recitation “extending transverse to a direction of travel” is indefinite because the language does not specify what is travelling.
In line 9 of claim 25, the recitation “as seen in a direction of travel” is indefinite; it is not clear whether this is intended to refer to the same “direction of travel” previously recited (see line 8), or to some different direction of travel.
In lines 11-12 of claim 25, “the profile sensor device” lacks proper antecedent basis in the claims.
In line 15 of claim 25, “the determined distance value” is indefinite because the claim previously recites “at least one distance value” (see line 12).
In line 2 of claim 31, “the second sensor device” lacks proper antecedent basis in the claims.
In the last line of claim 32, the recitation of “at least two second sensor devices” is indefinite; it is not clear whether these sensor devices are intended to be two sensors of the previously-recited “at least one second sensor” (see claim 25, line 10) or something different (since the term “device” is used in claim 32, but not in claim 25).
In line 2 of claim 33, “the profile sensor device” lacks proper antecedent basis in the claims.
In line 6 of claim 34, the recitation “extending transverse to a direction of travel” is indefinite because the language does not specify what is travelling.
In lines 9-10 of claim 34, “the profile sensor device” lacks proper antecedent basis in the claims.
In line 14 of claim 34, “the determined distance value” is indefinite because the claim previously recites “at least one distance value” (see line 10).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al., U.S. Patent Application Publication No. 2014/0097665 (“Paulsen”) in view of Johnson, U.S. Patent Application Publication No. 2015/0132059.
	Paulsen discloses a method for determining the utilization of a construction machine (road milling machine 10; Figs. 1-2) comprising a milling drum (milling drum 12) having a milling width (drum width 36; Fig. 2) and arranged on a machine frame (frame 16) thereof, the method comprising: 
in at least one first location (e.g., at the line of laser light 44 in Figs. 16-17), measuring ground pavement profile data via at least one profile sensor (profile sensor 26; e.g., Figs. 1, 15, and 17; also, apparently mis-labeled as “24B” in Fig. 16), the ground pavement profile extending transverse to a direction of travel (travelling direction 23; Fig. 1) and in front of the milling drum as seen in the direction of travel (see Fig. 1: the sensor 26 is in front of the milling drum 12, relative to the direction of travel 23);
storing the measured ground pavement profile data (Paulsen [0133]: “The on-board computer system 24 is provided for receiving information from the sensors 26, 28 and 30, and for determining and saving data ...”; Fig. 25); 
measuring a distance value between a ground surface and the milling drum (milling depth 56; Fig. 15;) in at least one point associated with the at least one first location, via at least one second sensor (Paulsen [0062]: “... a depth sensor 28, is configured to detect at least one depth parameter corresponding to a milling depth of the milling drum 12”; Paulsen also associates the detected milling depth with data from the profile sensor to determine cross-sectional area and volume being milled; Paulsen [0139]: “At any given time the profile parameter and the depth parameter can be measured, from which can be determined the cross-sectional area being milled at that time”).
Paulsen does not disclose measuring the distance value after the construction machine has traversed a section corresponding to the distance between the milling drum and the profile sensor and correlating this measured distance value for the at least one point with a corresponding at least one point associated with the measured ground pavement profile data, as recited.
In the same field of endeavor, Johnson discloses a construction machine (see, e.g., cutting apparatus 61; Figs. 1-3) having a cutting drum 3 for forming grooves in a pavement surface 10 (see the grooves 64 in Figs. 2 and 7).  In order to measure the depth of a groove being formed by the machine, Johnson discloses a first laser sensor 60 in front of the drum 3 that measures the distance from a fixed point on the machine to the pavement surface 10 and a second laser sensor 62 behind the drum 3 that measures the distance from a fixed point on the machine to the bottom of the groove 64.  Johnson determines the depth of the groove as the difference between the distances measured by the first and second sensors 60, 62.  Because the sensors are spaced from one another in the travel direction of the machine, Johnson teaches delaying the signal from the front sensor 60 until the machine traverses a distance equal to the spacing between the sensors.  This allows the readings from the first and second sensors to be correlated with the same location on the pavement surface (see, e.g., paragraphs [0037] and [0040]; also, see Fig. 6).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Johnson, to measure the distance value in Paulsen and correlate it to a corresponding point in the pavement profile data after the construction machine has traversed a section corresponding to the distance between the milling drum and the profile sensor (i.e., to delay the measuring and correlating for a time that it takes the machine to advance a distance equal to the separation distance between the milling depth sensor and the profile sensor), in order to ensure that the milling depth measurement and the profile data correspond to the same location on the ground surface and, thereby improve accuracy of area and/or volume calculations that are based on the data.
	With respect to claims 17 and 27, Paulsen discloses calculating a cross-sectional area of material being milled by first measuring a milling depth and a transverse ground profile and then using the measured milling depth to assign depth values across the ground profile (which corresponds to the milling width; see Paulsen [0139]: “At any given time the profile parameter and the depth parameter can be measured, from which can be determined the cross-sectional area being milled at that time”; also, see Paulsen [0069]).
With respect to claims 18 and 29, Paulsen further discloses calculating a milled volume based on a distance traveled by the machine (see Paulsen Abstract: “The volume of material milled is determined as a function of a cross-sectional area of material to be milled in front of the milling drum and a distance traveled by the construction machine while actively milling”).
With respect to claims 19 and 28, Paulsen discloses measuring longitudinal and/or transverse inclination of the machine (see, e.g., paragraph [0106]).
With respect to claims 20-23 and 30-32, Paulsen discloses determining the distance value indirectly by measuring a distance between a ground surface next to the milling drum and a part of the machine frame (see, e.g., Fig. 23 showing two cable line sensors 80 and two cable line sensors 84 mounted on the machine frame 16; the sensors 80 being attached to edge protection - i.e., side plates 25, 27; the sensors 84 being attached to stripping plate 32).
With respect to claim 24, the Paulsen area of detection exhibits a width (see, e.g., the laser light line 44 in Fig. 16) corresponding, at minimum, to the milling width of the milling drum (note the milling drum 12 also shown in Fig. 16).
With respect to claims 25-26, Paulsen further discloses at least three traveling devices (see crawler tracks 18, 19 in Figs. 1-2) and a machine control system 22 (see Fig. 1) integrated with a computer system 24 that is linked to the profile sensor 26 and the second sensor 28 and includes a storage device (e.g., memory medium 88; see Fig. 25 and paragraph [0061]).

14.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen and Johnson as applied to claim 25 above, and further in view of Sturos, U.S. Patent Application Publication No. 2020/0095738.
As discussed above, the combination of Paulsen and Johnson discloses all of the limitations of claim 25.  Although Paulsen discloses a laser profile sensor, neither Paulsen nor Johnson specifically discloses a profile sensor including a plurality of laser sensors, as recited in claim 33.
In the same field of endeavor, Sturos discloses a construction machine (cold planar machine 10) having a milling drum 38.  Sturos teaches providing a profile sensor (see partial-cut-width sensor system 18; Figs. 2-3) including a plurality of laser sensors (see sensors 64A - 64K in Fig. 3; also see paragraph [0028]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sturos, to provide the Paulsen laser profile sensor with a plurality of laser sensors, in order to enhance the resolution of the profile data produced.

15.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen and Johnson as applied to claim 25 above, and further in view of Paulsen et al., U.S. Patent Application Publication No. 2014/0244208 (“Paulsen ‘208”).
The combination of Paulsen and Johnson discloses all of the limitations of claim 34, except for the provision of a plurality of machines and a central data processor functionally linked to each of the plurality of machines.
In the same field of endeavor, Paulsen ‘208 discloses a construction machine 1 having a milling drum 2.  Paulsen ‘208 further teaches providing a plurality of the machines 1 and a central data processor (computer 20) functionally linked to each of the machines and configured to facilitate data exchange and data processing (see paragraphs [0065] - [0068]). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Paulsen ‘208, to provide a plurality of the Paulsen machines, as modified in view of Johnson, and to functionally link each machine to a central data processor, in order to accomplish faster milling in a coordinated and controlled fashion.
With respect to claim 35, Paulsen discloses calculating a cross-sectional area of material being milled by first measuring a milling depth and a transverse ground profile and then using this measured milling depth to assign depth values across the ground profile (which corresponds to the milling width; see Paulsen [0139]: “At any given time the profile parameter and the depth parameter can be measured, from which can be determined the cross-sectional area being milled at that time”; also, see Paulsen [0069]).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/
Examiner, Art Unit 3672                                                                                                                                                                                                        
09 October 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672